


AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
This Amendment No. 1 to Employment Agreement (this “Amendment”) is made as of
June 4, 2015, by and between Kindred Biosciences, Inc., a Delaware corporation
(the “Company”), and Stephen Sundlof, an individual and resident of the State of
Maryland (the “Executive”), with reference to the following facts:
WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of June 30, 2013 (the “Employment Agreement”), between the parties and
pursuant to which Executive served as the Company’s Senior Vice President of
Regulatory Affairs; and
WHEREAS, the Company and Executive wish to further amend the Employment
Agreement in certain respects as provided in this Amendment.
NOW, THEREFORE, in consideration of the foregoing and other consideration, the
receipt and sufficiency of which hereby are acknowledged, the Company and
Executive hereby agree as follows:
1.Definitions. Terms not otherwise defined in this Amendment shall have the
meanings attributed to such terms in the Employment Agreement. References in the
Employment Agreement and this Amendment to this “Agreement” mean the Employment
Agreement as amended by this Amendment and as further amended from time to time
as provided in the Employment Agreement.
2.    Amendments. The Employment Agreement is hereby amended in the following
respects:
(a)    Section 1(b) is amended to change the Executive’s position and
responsibilities from that of Senior Vice President of Regulatory Affairs to
Executive Vice President of Regulatory Affairs and Quality and Chief Scientific
Officer of the Company. Section 1(b) is amended to read in entirety as follows:
(b) Devotion to Duties. For so long as Executive is employed hereunder,
Executive will faithfully execute the responsibilities of the Executive Vice
President of Regulatory Affairs and Quality and Chief Scientific Officer
positions, as may be defined by the CEO from time to time.
(b)    Section 4(c)(ii) is amended to increase the payment to the Executive upon
termination by the Company Without Cause or by the Executive with Good Reason
from six (6) months of the Executive’s then current Base Salary to twelve (12)
months of the Executive’s then current base salary. Section 4(c)(ii) is amended
to read in entirety as follows:
(ii) The Company will pay Executive a total amount equal to twelve (12) months
of Executive’s then current Base Salary, less applicable taxes and deductions;
such payment to be made within 7 days of termination.

1



--------------------------------------------------------------------------------




3.    No Other Changes to the Employment Agreement. Except as expressly amended
by this Amendment, all of the terms of the Employment Agreement shall remain in
full force and effect.
[Signature Page Follows]

2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 as of
the date first set forth above.


KINDRED BIOSCIENCES, INC.




EXECUTIVE




By:   /s/ Richard Chin                      
   Richard Chin, President and CEO
  /s/ Stephen Sundlof
Stephen Sundlof
 
 




3

